PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/610,048
Filing Date: 31 May 2017
Appellant(s): DeMartino et al.



__________________
Cynthia A. Neal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/15/2021 and the supplemental appeal brief filed 02/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Restatement of Rejection
The following ground of rejection is applicable to the appealed claims.

Claims 1-4, 7, 8, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stuck et al. (WO 2012/174545) in view of Adib et al. (US 2013/0327740).
With regard to claims 1-4, 7, 8, and 11, Stuck et al. teach a glass product container for assuring the authenticity of drugs and for tracing the product containers (pg. 1 and 4).  The product container may have marking spots introduced using a laser beam, wherein the marking spots may be changes in refractive index inside the glass and reads on the photonic microstructures claimed (paragraph bridging pgs. 4-5).  The pattern may or may not be visible to the naked eye, which reads on applicants’ overt and covert markings, respectively (2nd paragraph on pg. 5).  The markings may be located at different depths in the glass (2nd paragraph on pg. 5); however, they do not 
Adib et al. disclose a delamination resistant glass container comprising a glass body having delamination factor of less than or equal to 10 [0009].  The glass container may be for containing pharmaceuticals, it may be ion-exchanged strengthened to have compressively stressed layer having a surface compressive stress of 300 MPa or more, and it may be an alkali-aluminosilicate glass having the same composition as claimed [0049], [0050], and [0069].
Since Stuck et al. and Adib et al. are both drawn to glass pharmaceutical containers, it would have been obvious to one having ordinary skill in the art to have made the glass pharmaceutical container of Stuck et al. be the glass pharmaceutical container of Adib et al.  This would have been a simple substitution of one known element for another that would have had predictable results.  Given the fact that the article of Stuck et al. in view of Adib et al. is made of an ion-exchanged strengthened glass identical to that claimed, it will intrinsically possess the fluorescence of claim 11.
With regard to the depths of the markings, it would have been obvious to one having ordinary skill in the art to have made the markings at any level within the glass, including in the middle of the glass and not in the compressively stressed layer and in the middle 80%, as claimed.  The rationale to have done this is provide a more intricate authenticity marking that would be less likely to be copied and that would not interfere with the compressively stressed layer.  The resultant article having a marking at the middle of the glass will intrinsically not impact the strength of the glass body, the damage resistance of the glass body, or the delamination factor of the glass body.
With regard to claim 10, Stuck et al. also teach that the marking may be made using an identical process as taught to be preferentially used by applicants, i.e. density changes using femtosecond laser (pg. 5); however, Stuck et al. does not specifically teach the refractive index difference claimed.
It would have been obvious to one having ordinary skill in the art to have treated the pharmaceutical container with a femtosecond laser to change the refractive index by any amount, including from about 0.3% to 0.5% as claimed, in order to provide a marking that was distinguishable from the surrounding unmarked glass by at least some measurement method. 
With regard to claims 21 and 22, these claims are product-by-process limitations in how the marking was formed.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Please see MPEP 2112 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Given the fact that Stuck et al. forms a glass body having a marking identical to that claimed, this reads on the product-by-process limitations of claims 21 and 22 despite being formed by a different process.



(3) Response to Argument
Appellants’ arguments are all directed to claim 1, and therefore the rejection of all of the claims stand or fall with the rejection of claim 1.  

A)  The combination of Stuck and Adib teach or suggest the limitations of claim 1.

Appellants argue on pages 10-12 of their Brief that the combination of Stuck et al. and Adib et al. does not teach or suggest the limitations of claim 1 that “the marking…does not impact a strength of the glass body, a damage resistance of the glass body, or the delamination factor of the glass body”.
The Examiner respectfully disagrees and notes that the Examiner structured his rejection as having two specific obviousness statements and the resultant factual finding with regard to claim 1:
1.	It would have been obvious to one having ordinary skill to have substituted the glass container for drugs of Stuck et al. with the glass pharmaceutical container of Adib et al. with predictable results
2.	It would have been obvious to one having ordinary skill to have made the markings at any level inside the wall of the glass container, including in the middle of the glass.
3.	Since the article resultant from these obviousness statements had the same structure, the same materials, and was for the same purpose as claimed, the Examiner made the factual finding that the marking within the glass container would intrinsically not impact the strength, damage resistance, or the delamination factor of the glass body as claimed.

Each of the obviousness statements and the resultant factual finding are discussed below.

Obviousness statement #1
Appellants argue against the first obviousness statement on page 12-13 of their Appeal Brief that Stuck et al. is “silent regarding the marking of a strengthened glass article” and Adib et al. does not teach or suggest that a strengthened “glass container could be marked within the thickness of the glass article at all”.
The Examiner notes that Appellants are attacking the references individually when the rejection is based upon a combination of references.  Stuck et al. teach markings in a glass containers for assuring the authenticity of drugs (pg. 1 and 4) and Adib et al. teach strengthened glass pharmaceutical containers.  The Examiner set forth a proper prima facie case of obviousness that it would have been obvious to one having ordinary skill to have substituted the glass container for drugs of Stuck et al. with the glass pharmaceutical container of Adib et al. with predictable results. 
Clearly, the reason why two references were used is because Stuck et al. and Adib et al. do not individually teach all of the limitations of the claim.  An obviousness rejection based upon the simple substitution of one known element for another to obtain predictable results is a proper exemplary obviousness rationale as seen in MPEP 2143.  
The Examiner notes that there would have been predictable results in the combination of these references.  Stuck et al. and Adib et al. are in the same field of invention as both references are drawn to glass containers for pharmaceuticals.  Also, the Examiner notes that toughened or tempered glass, i.e. glass with compressively stressed layers, is a technology that is well-known throughout the glass container art.  Given all of this information, one of ordinary skill in the glass container art would not give up at the mere suggestion of using the container of Adib et al. in the marking process of Stuck et al.  One of ordinary skill in the glass container art is not an automaton and, as such, would know how to adapt the marking process of Stuck et al. to the strengthened glass containers of Adib et al. with predictable results.    
Additionally, the Examiner notes that there is little to no detail about the glass composition of the glass body in claim 1 beyond the properties of delamination factor and surface compressive stress.  This means that Appellants are simultaneously arguing that their glass is so special that one of ordinary skill would have no idea how to mark the glass of Adib et al. using the marking process of Stuck et al. but yet Appellants know how to mark every single glass composition, known or yet to be invented, that has the delamination factor and surface compressive stress claimed.  Both arguments do not make sense together.  Lastly, the Examiner notes that there is no comparative examples in the specification showing unexpected results for the broad marked glass composition claimed.
In summation, Appellants are attacking the references individually because they do not have a sufficient rationale to overcome the combination of references based upon the simple substitution of one known element for another to obtain predictable results; furthermore, Appellants have not provided any technical reasoning or evidence to overcome the Examiner’s conclusion that there would be predictable results in the combination of references based upon the preponderance of the evidence.   Given the fact that Appellants have not overcome the Examiner’s prima facie case of obviousness based upon the substitution of known elements to obtain predictable results, the Examiner maintains that his prima facie case of obviousness was proper and should be maintained.  

Obviousness statement #2
Appellants then argue against the Examiner’s second obvious statement on page 14 of their Brief where they state that “although Stuck describes marking glass articles generally within the thickness of the glass, there is nothing in Stuck that would lead one to select any particular location within the thickness of the glass over another”.
The Examiner notes that on pg. 3 of the rejection mailed 07/17/2020 he gave a specific rationale as to why to place the marking in the middle of the glass, i.e. to provide a more intricate authenticity marking that is less likely to be copied.  A marking in the center of the glass also has the added benefits that it would not fade away, wear off or be damaged by scuffing when compared to a marking on the outside of the glass.  This would be plain common sense to one having ordinary skill in the glass container art.
Additionally, the Examiner notes that Figure 4 of Stuck et al. show two markings at different levels within the glass, wherein the lower marking is approximately in the center of the glass (pg. 7-8 and Figure 4).
Given all of this information, the Examiner maintains that it would have been obvious to one having ordinary skill, to have formed the marking at the center of the glass.  There would have been a reasonable expectation of forming a glass pharmaceutical container having an authenticity marking as taught by Stuck et al. that was functional within the glass container of Adib et al.

Appellants then argue on page 14 of their Brief that “conventional wisdom would direct one of skill in the art to introduce the marking within the compressive layer such that the compressive stress within the compressive layer mitigates or arrests any cracks emanating from the laser marking”.
The Examiner respectfully disagrees with this assertion as there is no evidence that this would be conventional wisdom; furthermore, the Examiner’s position would be that the conventional wisdom would be the reverse as would be understood by one having ordinary skill.  Introducing microcracks into the compressed surface layer would not logically make sense
Second, the Examiner is not even proposing introducing microcracks as the marking.  The Examiner was proposing introducing a refractive index change, and therefore Appellants’ conventional wisdom would not apply to such a marking.

Appellants then argue on pages 14-15 that using a laser beam to change the refractive index may induce physical damage.
The Examiner respectfully disagrees and notes that US 6573026 and US 6853785 was incorporated by reference by Stuck et al. (pg. 3), and therefore there is no suggestion here that using a laser to create a marking by modifying the refractive index would create damage.  The preponderance of the evidence would suggest the opposite, i.e. no damage would occur.

Appellants argue on page 15 that Stuck et al. teach micro-cracks, changes in density or refractive index, or small bubbles or voids; hence, one of ordinary skill would expect micro-cracks or small bubbles or voids would impact the strength of the glass body.
The Examiner notes that he never suggested micro-cracks, small bubbles or voids in his Office action.  The Examiner specifically suggested marking the glass by introducing a change in the refractive index, and therefore Appellants are arguing against a rejection the Examiner has not made.

Factual finding in statement #3
For all of the reasons noted above and based upon the fact that the article resultant from these obviousness statements had the same structure, the same materials, and was for the same purpose as claimed, the Examiner came to the conclusion that the marking within the glass container would intrinsically not impact the strength, damage resistance, or the delamination factor of the glass body as claimed. 
As such, the Examiner has provided “a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Please see MPEP 2112(IV) and Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  It has also been held that “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  Please see MPEP 2112.01(I) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Appellants have not provided a showing or evidence to overcome the Examiner's prima facie case, and therefore the Examiner maintains that his prima facie case was proper.

B)  The combination of Stuck et al. and Adib et al. would not involve impermissible hindsight.

Appellants argue on pages 16-18 that the Examiner relied upon impermissible hindsight in formulating his rejection.
In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellants’ disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Given the fact that both references are drawn to pharmaceutical containers, the fact that Stuck et al. suggests placing markings near the center of a glass container at least at Figure 4 (pg. 7-8 and Figure 4) and for all of the reasons mentioned above, the Examiner maintains that it would not have been hindsight rationale to have substituted the glass container of Stuck et al. with the strengthened glass container of Adib et al.  Additionally, it would not have been hindsight rationale to have placed the marking near the center of the glass as there is a suggestion to do this in Stuck et al. and this would have been well within the knowledge of one having ordinary skill for the reasons explained above.

C)  The Examiner’s prima facie case that the changes in refractive index would read on the photonic microstructures is proper.

	Appellants argue that the Examiner has improperly relied upon inherency to meet the limitations of a photonic microstructure; further, while Appellants stipulate that changes in refractive index may result in a photonic microstructure, it does not necessarily do so.
	The Examiner respectfully disagrees and note that Appellants’ specification at [0094] states “the marking 116 may include one or more photonic microstructures resulting from a change in the refractive index in the marked portion of the body”.  This disclosure suggested to the Examiner that there is a direct link between a change in refractive index and the generation of a photonic microstructure.  There was no suggestion in Appellants’ specification that a photonic microstructure is a preferential form of a change in refractive index, and therefore the Examiner relied upon Appellants’ disclosure as an indication on what a photonic microstructure is.  Given all of this information, the Examiner maintains he made a proper prima facie case by the preponderance of the evidence.
	Appellants state in their footnote on page 19 that US 9812837 provides evidence against the factual finding made by the Examiner; however, this document is referring to rare-earth doped rods and not refractive index differences resulting from marking with lasers.  Therefore, this evidence is not persuasive in overcoming the prima facie case made by the Examiner because these are incomparable materials as would be recognized by one having ordinary skill.
	
Appellants argue again that the Examiner was improper to state that the container resulting from the obviousness statements #1 and #2 above would intrinsically not impact the strength, damage resistance, or the delamination factor of the glass body as claimed.
Again, for all of the reasons noted in section A) above and based upon the fact that the article resultant from these obviousness statements had the same structure, the same materials, and was for the same purpose as claimed, the Examiner came to the conclusion that the marking within the glass container would intrinsically not impact the strength, damage resistance, or the delamination factor of the glass body as claimed. 
As such, the Examiner has provided “a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Please see MPEP 2112(IV) and Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  It has also been held that “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  Please see MPEP 2112.01(I) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Appellants have not provided a showing or evidence to overcome the Examiner's prima facie case, and therefore the Examiner maintains that his prima facie case was proper.


(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                                        
/William Krynski/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.